J-S50022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

STEVEN BLAINE SNYDER

                            Appellant                       No. 1399 MDA 2015


         Appeal from the Judgment of Sentence Entered May 11, 2015
              In the Court of Common Pleas of Lancaster County
           Criminal Division at Nos: CP-36-CR-0001610-2014; and
                           CP-36-CR-0005397-2014


BEFORE: MUNDY, STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY STABILE, J.:                                    FILED JULY 22, 2016

        Appellant Steven Blaine Snyder appeals from the May 11, 2015

judgment of sentence entered in the Court of Common Pleas of Lancaster

County (“trial court”), following his guilty plea to multiple Motor Vehicle Code

violations (“Code”). Upon review, we affirm.

        On February 18, 2014, Appellant was charged with three counts of

driving under the influence (“DUI”) of alcohol and marijuana and one count

of driving while his operating privileges were suspended (“DUS”) at docket

number 1610-2014 (“First Case”).1              Barely eight months later, on October

16, 2014, while the First Case was pending, Appellant again was charged
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    75 Pa.C.S.A. §§ 3802 and 1543.
J-S50022-16



with two counts of DUI (morphine and hydrocodone) and one count of DUS

at docket number 05397-2014 (“Second Case”).               Appellant ultimately pled

nolo contendere to the charges in the First Case and pled guilty to the

charges in the Second Case.        On May 11, 2015, the trial court sentenced

Appellant to 12 to 60 months’ imprisonment for the DUI offenses and a

consecutive 90 days’ imprisonment for DUS in the First Case. Thereafter, on

the same day, the trial court sentenced Appellant to 12 to 60 months’

imprisonment    for    the   DUI   offenses     with   a   consecutive    6     months’

imprisonment for DUS under Section 1543(b)(1.1.)(ii) in the Second Case.

The sentences imposed in both cases were to run consecutively, for an

aggregate term of 33 to 120 months’ imprisonment.                   Appellant timely

appealed to this Court.      Following Appellant’s filing of a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal, the trial court issued a

Pa.R.A.P. 1925(a) opinon.

      On appeal, Appellant argues only that the trial court erred in imposing

a 6 months’ sentence under Section 1543(b)(1.1)(ii), a mere grading

provision,   because    he   had   not   been    convicted     of   a   prior   Section

1543(b)(1.1) offense. We disagree.

      Instantly, Appellant challenges the legality of his sentence.                The

legality of a sentence is a question of law, and as such our standard of

review is de novo and our scope of review is plenary. Commonwealth v.

Hawkins, 45 A.3d 1123, 1130 (Pa. Super. 2012).

      Section 1543(b) of the Code provides in relevant part:

                                         -2-
J-S50022-16


      (1.1)(i) A person who has an amount of alcohol by weight in his
      blood that is equal to or greater than .02% at the time of testing
      or who at the time of testing has in his blood any amount of a
      Schedule I or nonprescribed Schedule II or III controlled
      substance, as defined in the act of April 14, 1972 (P.L. 233, No.
      64), known as The Controlled Substance, Drug, Device and
      Cosmetic Act, or its metabolite or who refuses testing of blood or
      breath and who drives a motor vehicle on any highway or
      trafficway of this Commonwealth at a time when the person’s
      operating privilege is suspended or revoked as a condition of
      acceptance of Accelerated Rehabilitative Disposition for a
      violation of section 3802 or former section 3731 or because of a
      violation of section 1547(b)(1) or 3802 or former section 3731
      or is suspended under section 1581 for an offense substantially
      similar to a violation of section 3802 or former section 3731
      shall, upon a first conviction, be guilty of a summary offense and
      shall be sentenced to pay a fine of $1,000 and to undergo
      imprisonment for a period of not less than 90 days.

      (ii) A second violation of this paragraph shall constitute a
      misdemeanor of the third degree, and upon conviction thereof
      the person shall be sentenced to pay a fine of $2,500 and to
      undergo imprisonment for not less than six months.

75 Pa.C.S.A. § 1543(b)(1.1)(i) and (ii) (emphasis added).

      Here, our review of the record reveals that the trial court did not

impose an illegal sentence when it sentenced Appellant to 6 months’

imprisonment for the Section 1543(b)(1.1) violation in the Second Case.

Specifically, the sentencing transcript clearly indicates that the trial court

already had sentenced Appellant for a Section 1543(b)(1.1) violation in the

First Case before it sentenced him for the Section 1543(b)(1.1) violation in

the Second Case.    N.T. Sentencing, 5/11/15, at 19-21.      In other words,

because Appellant had a prior conviction for a Section 1543(b)(1.1) violation




                                    -3-
J-S50022-16



as a result of the First Case, the trial court did not err in sentencing him to 6

months’ imprisonment under Section 1543(b)(1.1)(ii) in the Second Case.2

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/22/2016




____________________________________________


2
  Based on the outcome in this case, we need not address Appellant’s
contention that the term “violation” in Section 1543(b)(1.1) requires a
conviction.



                                           -4-